             Case 1:18-cv-00846-AJN Document 76 Filed 01/22/19 Page 1 of 1




Tanvir H. Rahman
trahman@wigdorlaw.com

January 22, 2019

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

       Re:     Gannon, et al. v. Domino’s Pizza, Inc., et al.; 18 Civ. 0846 (AJN)(KNF)

Dear Judge Nathan:

We represent the Plaintiffs in the above-referenced matter, and write jointly with the remaining
Defendants in this action (i.e. the Cookston Defendants) to provide the Court with a status update
pursuant to the Court’s January 7, 2019 Order. See Dkt. No. 73. The parties have met and
conferred and believe that this is an appropriate time to explore a potential resolution. To that end,
the parties have agreed to participate in a private mediation by the end of March, and to exchange
targeted, pre-mediation discovery before then to aid in this effort. Accordingly, the parties
respectfully request that the Court hold this matter in abeyance pending the outcome of mediation,
and propose that the parties provide a further status update on or by April 1, 2019.

The parties also respectfully request that the Court hold the Cookston Defendants’ sub judice
motion to dismiss (see Dkt. No. 56) in abeyance pending the completion of the parties’ mediation
efforts. There are no other pending motions in this matter.

We thank Your Honor for the Court’s time and attention to this matter.

Respectfully submitted,


Tanvir H. Rahman

cc:    All Counsel of Record (via ECF)
